Per Curiam.
Tbe certificate in suit automatically terminated, for present purposes, wben plaintiff ceased to be an employee of tbe defendant. Tbis was tbe theory upon wbicb tbe case was tried. Tbe issue is sufficient in form to settle tbe matter. ' Tbe verdict and judgment will be upheld. Boozer v. Assurance Society, 206 N. C., 848; Perry v. Assurance Society, 206 N. C., 122, 172 S. E., 527; Deese v. Ins. Co., 204 N. C., 214, 167 S. E., 797.
No error.
Schenck, J., took no part in tbe consideration or decision of tbis ease.